Citation Nr: 1500518	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to September 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination in August 2010.  During the examination, the Veteran reported that he complained of knee pain several times while in service; he also injured his knee in 1989, postservice, while in Jefferson City, Missouri.  Following a physical examination, the diagnoses included degenerative joint disease of both knees.  It appears that the examiner misunderstood the Veteran's statements to mean that his 1989 knee injury occurred while he was still in active service.  She opined that she could not determine the etiology of the diagnosed knee disabilities without resorting to mere speculation since there was no evidence that he was in service at the time of the 1989 knee injury.  She further noted that trauma or overuse can cause arthritic changes, as well as weight and aging, but did not identify which was the most likely cause of the Veteran's disability.

The Veteran alleges that his current bilateral knee disability was incurred in service.  He has stated (and is competent to observe) that he has had pain symptoms involving both knees since his active duty service.  The question presented (whether the diagnosed disability is related to service) is a medical question, and a remand to secure opinions that address these questions is necessary.

Additionally, the Veteran reported in his May 2010 statement that he received treatment for his knees in 1986 by an unidentified doctor, and in 1989 by Dr. Scheur in Jefferson City, Missouri.  As records of such treatments may contain pertinent information, the Veteran should again be requested to assist in securing copies for the record.  

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he received for his bilateral knee disability, not already associated with the file, including the treatment he received in 1986 by an unidentified doctor and surgery in 1989 and 1990 by Dr. Scheur in Jefferson City, Missouri.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

2. The AOJ should arrange for the Veteran's record to be forwarded to the August 2010 VA examiner, if available, for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral knee disability.  If the August 2010 examiner is no longer available, the claims folder should be made available to another medical provider for the requested opinion, with examination only if deemed necessary by that provider.  The entire record should be reviewed in connection with the opinion requested.  The consulting provider should offer a response to the following:


Is it at least as likely as not (a 50% or better probability) that the Veteran's degenerative joint disease of the bilateral knees is related to his service?  The examiner should specifically consider and comment upon as necessary:  the service treatment records dated in March and May 1978 which noted reports of knee pain, the post-service records noting:  right knee collapse at work and subsequent surgery in August 1990 by Dr. Scheur (June 5, 1991, report by Dr. Morris); the right knee gave out while playing softball in 1991 (private treatment record dated 1990-1991); reports of left knee pain since 1991 (August 13, 1998, record by Dr. Allen); the Veteran's statements that he has continued to have problems with his legs since his physical fitness and combat-simulation training in service; and his report during his 2010 VA examination that he sustained a non-work-related injury to his knee walking up a hill in 1989 (post-service) which required surgery.  

A complete, detailed explanation should be included for all opinions provided.

3. Then review the record and re-adjudicate the claim.  If it remains denied, please issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

